IN THE SUPREME COURT OF THE STATE OF DELAWARE

ELADIO CRUZ,                                  §
                                              §   No. 564, 2015
      Plaintiff Below-                        §
      Appellant,                              §
                                              §
      v.                                      §   Court Below—Superior Court
                                              §   of the State of Delaware
THE HONORABLE JAN R. JURDEN,                  §
                                              §   C.A. No. N15C-09-124
      Defendant Below-                        §
      Appellee.                               §

                           Submitted: January 8, 2016
                           Decided:   February 19, 2016

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices

                                     ORDER

      This 19th day of February 2016, it appears that the appellant Eladio Cruz

filed this appeal from a Superior Court order dated September 15, 2015, dismissing

his complaint. Cruz, a convicted felon serving a life sentence plus a term of 58

years,1 filed his complaint seeking $100,000 in damages from the President Judge

of the Superior Court because the Superior Court had “misled” him into believing

that he was eligible for parole.      This Court previously affirmed the Superior

Court’s denial of Cruz’s motion to correct his sentence to have a parole eligibility




1
  See Cruz v. State, 1993 WL 227080 (Del. June 4, 1993) (affirming convictions on direct
appeal).
date set.2 His claim, therefore, is barred by the law of the case.3 Moreover, the

President Judge of the Superior Court enjoys absolute immunity from suit in this

case.4

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:
                                              /s/ Leo E. Strine, Jr.
                                              Chief Justice




2
    Cruz v. State, 2015 WL 4510713 (Del. July 21, 2015).
3
    Insurance Corp. of Am v. Barker, 628 A.2d 38, 40 (Del. 1993).
4
    10 Del. C. § 4001.


                                                 2